Citation Nr: 1329001	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  03-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected scar with postoperative keloids, neck and right cheek, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2001 rating decision in which the RO denied the Veteran's claim for a higher rating for a post-operative scar and denied his claim for service connection for cervical spine disability.  In December 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2003.  The RO continued the denial of the claims on appeal (as reflected in a March 2005 supplemental SOC (SSOC)) and forwarded these matters to the Board for further appellate consideration.

In October 2005, the appellant testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.

In August 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claims (as reflected in a March 2010 SSOC) and returned these matters to the Board for further consideration.

In February 2011, the Board again remanded the claims on appeal to the RO, via the AMC in Washington, DC, to allow for extraschedular consideration of the increased rating claim for the scars and consideration of the cervical spine disability as secondary to the service-connected scars.  The AMC considered extraschedular consideration and service connection on a secondary basis in the May 10 and May 29 SSOCs.  

Also, in February 2011, the Board remanded the above-noted claims for the RO to adjudicate the inextricably intertwined claims of clear and unmistakable error in the evaluation of scar, post-operative keloids of neck and right cheek, compensation under 38 U.S.C.A. § 1151 for post-surgical scar of the neck and compensation under 38 U.S.C.A. § 1151 for cervical spine disability.  The RO adjudicated these claims and denied them in a May 2012 rating decision.  Later in May 2012, the Veteran filed a NOD with that rating decision.  The RO denied those issues in a June 2012 SOC.  The Veteran did not file a substantive appeal for the June 2012 SOC.  As such, those claims are not before the Board. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claims for service connection for cervical spine disability and for a rating in excess of 10 percent for the service-connected scar with postoperative keloids, neck and right cheek is necessary, even though such will, regrettably, fur.  

As regards the claim for service connection for cervical spine disability, the record reflects current medical evidence of cervical spondylosis (March 1988 VA medical record) and degenerative joint disease of the cervical spine (April 2001 VA medical record).  

In a September 2007 statement (and during his January 2001 VA examination for his scars), the Veteran claimed that he injured his neck in service while working under an airplane.  Furthermore, the Veteran reported a continuity of symptomatology since service-which, by itself, indicates that such disability may be associated with service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Alternatively, the Veteran has also claimed that his cervical spine disability is due to his  service-connected scar with postoperative keloids, neck and right cheek. 

The Veteran has not undergone VA examination in connection with these claims.  However, the Board finds that, under these circumstances, VA examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and based on clearly-stated rationale-are needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As regards the claim for an increased rating for scar with postoperative keloids, neck and right cheek, the Veteran underwent a February 2012 VA examination to evaluate the current severity of that disability.  The February 2012 VA examiner confusingly indicated both "yes" and "no" that the Veteran had painful scars of the head, face or neck.  To ensure that the record includes sufficient medical findings needed to properly evaluate the disability under consideration, the Board finds that further medical examination with appropriate clinical findings is warranted.  See 38 C.F.R. § 5103A (West 2012); 38 C.F.R. § 3.159 (2012); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.
	
Regarding VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Hampton, Virginia up to December 2011.  More recent records from this facility likely exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since December 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the appellant provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2011.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or f provide appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA spine examination, by an appropriate physician, at a VA medical facility.  

The Veteran's entire claims file, to include a complete copy of this REMAND, and copies of pertinent records in the Veteran's Virtual VA file (if the examiner does not have access) must be made available to the examiner, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current cervical spine disability(ies).

Then, for each current disability, the physician should provide an opinion, consistent with sound medical judgment, which addresses whether it t it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability: 

a) disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein; or, if not. 

b) was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected scar with postoperative keloids, neck and right cheek.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In rendering the requested opinions, the physician must consider and discuss all pertinent medical and lay evidence, to include service treatment records, VA medical records and the Veteran's lay assertions (including of a neck injury in service from working under airplanes and continuous symptoms since that time).  

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination of his service-connected scar with postoperative keloids, neck and right cheek, by an appropriate physician, at a VA medical facility. 

The Veteran's entire claims file, to include a complete copy of this REMAND, and copies of pertinent records in the Veteran's Virtual VA file (if the examiner does not have access) must be made available to the examiner, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should provide a description of any post-surgical scarring, to include, but not limited to the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scar results in limited motion or other limitation of function of an affected body part (if so, the examiner should describe in detail the limitation(s), and the extent and severity thereof).  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state. 

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten report).

6.  If the Veteran fails to report any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim remaining on appeal.

If the Veteran fails, without good cause, to report to any VA examination(s), in adjudging each claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, audjudicate each claim in light of the pertinent evidence and legal authority.  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

